DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. Applicant argues that the amendments overcome the 35 USC 112 rejection. However, Applicant’s amendment/arguments did not address what is being mapped or whether the claim requires displaying or whether that is intended use language. Accordingly, the rejection under 35 USC 112(b) is being maintained.
With respect to 35 USC 102/103 rejections, Applicant arguments appear persuasive; however, it is unclear what is meant by “a hyperindex portion of the lexicon data structure records,” because the term “hyperindex” does not appear in Applicant’s Specification. Furthermore, the claims are not clear under 35 USC 112, and therefore, full consideration cannot be given since the metes and bounds of the claims cannot be determined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “mapping between the plurality of new lexicon data structure records to display based upon a common mapping code shared among the plurality of new lexicon data structure records.” It is unclear from the claim language what is being mapped or what is meant by this limitation. Also, how is the mapping “based upon a common mapping code shared among the plurality of new lexicon data structure records?” 
It is also unclear whether the “new lexicon data structure records” are displayed, because “display” is only recited as intended use. This was raised in the previous Office Action, and Applicant did not fully address this in the Response.
Claim 7 does not resolve the issues of claim 6, and is rejected for the same reasons as claim 6.
Claim 13 recites: “mapping the plurality of new lexicon data structure records to display based upon a common mapping code shared among the plurality of new lexicon data structure records.” It is unclear from the claim language what is being mapped or what is meant by the limitation. It is unclear whether the “new lexicon data structure records” are displayed, because “display” is only recited as intended use.
Claims 14-15 are rejected for the same reasons as stated in claim 13.

Claim Rejections - 35 USC § 102 / 103
Regarding claims 6-7 and 13-15, the metes and bounds of the claims cannot be determined. As such, a prior art rejection is not being made under 35 USC 102 / 103 at this time of prosecution. A search for art was performed under Examiner’s general understanding of Applicant’s Specification.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/Primary Examiner, Art Unit 2165